Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  June 19, 2019                                                                                     Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem
  158005(65)
                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
                                                                                                       Richard H. Bernstein
  JEFFREY S. MANIACI,                                                                                  Elizabeth T. Clement
             Plaintiff-Appellant,                                                                      Megan K. Cavanagh,
                                                                                                                        Justices
                                                                    SC: 158005
  v                                                                 COA: 333952
                                                                    Gladwin CC: 14-007559-CH
  THOMAS DIROFF and MANDY DIROFF,
           Defendants-Appellees,
  and
  KENNETH G. SILER AND TONYA L.
  SILER REVOCABLE TRUST,
             Appellee.
  _________________________________________/

          On order of the Chief Justice, the motion of plaintiff-appellant to extend the time
  for filing its supplemental brief is GRANTED. The supplemental brief will be accepted as
  timely filed if submitted on or before July 12, 2019.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                   June 19, 2019

                                                                               Clerk